DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the same metal material" in line 12.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ren (US 2019/0198389).
Regarding claim 1, Ren discloses a method of metallization, the method comprising: receiving a substrate  (Fig.5B, numerals 310, 320) having a recess (314)  formed therein, the recess having a bottom (316) and sidewalls (320); depositing a conformal liner (330) on the bottom (316) and sidewalls  (320)of the recess (314); removing the conformal liner from an upper portion of the recess to expose upper sidewalls (320) of the recess while leaving the conformal liner (330) in a lower portion of the recess covering the bottom and lower sidewalls of the recess (314) (Fig.5D); and selectively depositing metal (342) in the lower portion of the recess to form a metallization feature comprising the conformal liner  (330) in the lower portion of the recess and the metal (342) (Fig.5D).
Regarding claim 2, Ren discloses wherein said removing the conformal liner (330) comprises: depositing a material (Fig.5C, numeral 340) to cover the conformal liner (330) in the lower portion of the recess (314); and selectively etching the conformal 
Regarding claim 3, Ren discloses  wherein the depositing a material comprises depositing a metal  (Fig.5C, numeral 340) that will form a portion of the metallization feature in the lower portion of the recess (Fig.5D)
Claim(s) 1-4, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Clendenning (US 2018/0130707).
Regarding claim 1, Clendenning discloses a method of metallization, the method comprising: receiving a substrate  (Fig.2A, numeral 202) having a recess formed therein, the recess having a bottom and sidewalls ([0030]) ;depositing a conformal liner (206) on the bottom and sidewalls of the recess; removing the conformal liner from an upper portion of the recess to expose upper sidewalls of the recess while leaving the conformal liner in a lower portion of the recess covering the bottom and lower sidewalls of the recess (Fig.2A, (b)); and selectively depositing metal (214) in the lower portion of the recess to form a metallization feature comprising the conformal liner (212) in the lower portion of the recess and the metal (214) (Fig.2A; [0032]).
	Regarding claim 2, Clendening discloses wherein said removing the conformal liner comprises: depositing a material (Fig.2A, numeral 208) to cover the conformal liner (206) in the lower portion of the recess; and selectively etching the conformal liner from the upper portion of the recess relative to the material covering the conformal liner in the lower portion of the recess (Fig.2A, (b)).  
Regarding claim 3, Clendening discloses wherein the depositing a material comprises depositing a blocking material (208) that will not form a portion of the metallization feature in the lower portion of the recess. (Fig.2A, (d)).
Regarding claim 4, Clendening discloses surface treating the exposed upper sidewalls of the recess with a self-aligning monolayer (Fig.3 (c), numeral 312; [0049]) to facilitate selective deposition of the metal (316) relative to the exposed sidewalls ([0051]).
Regarding claim 14, Clendening discloses a method of processing a substrate, the method comprising: receiving a substrate  (Fig.2A, numeral 202) having a patterned first layer (202) defining a recessed feature (Fig.2A.,(a)), the recessed feature defining a bottom and sidewalls; 26Docket No.: 529575US Client Ref. No.: 181608US02 depositing a liner film (206) on the substrate (202); the liner film conformally lining uncovered surfaces (202); filling the recessed feature with a fill material (208) and recessing the fill material to a predetermined depth (210), remaining fill material covering a portion of the liner film (212) removing uncovered portions of the liner film from the substrate so that the remaining liner film lines the bottom and portions of sidewalls of the recessed feature (201); removing the remaining fill material, leaving the remaining liner film uncovered (Fig.2A, (c), numeral 212;); and selectively depositing a metal material (214) over the remaining liner film (212) ([0036]).
Claim(s) 5, 6, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  Van der Straten (US 2019/0371735).
Regarding claim 5, Van der Sraten discloses a method of processing a substrate, the method comprising: receiving a substrate (Fig.1, numeral 10) having a patterned first layer defining a recessed feature (11) the recessed feature defining a bottom and 
	Regarding claim 6, Van der Straten discloses wherein the selective metal deposition (Fig.11, numeral 18’) fills gaps in the recessed metal deposition.  
	Regarding claim 13, Van der Straten discloses cleaning the substrate to remove metal that is non-selectively deposited on uncovered portions of the first layer.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Straten as applied to claim 5 above, and further in view of Li (US 2021/0066125).
Regarding claim 7, Van der Straten does not disclose wherein the selective metal deposition process changes a cross-sectional profile of the recessed metal deposition by reducing concavity of the cross-sectional profile.  
	Li however discloses that the selective metal deposition process ([0055]) changes a cross-sectional profile of the recessed metal deposition by reducing concavity of the cross-sectional profile (Fig.2D; [0060]).  
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Van der Straten with Li to perform the selective metal deposition process that changes a cross-sectional profile of the recessed metal deposition by reducing concavity of the cross-sectional profile for the purpose improving performance and reliability of the interconnection structure (Li, [0060]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Straten as applied to claim 5  above, and further in view of Huang (10, 573, 725)
Regarding claims 8, Van der Straten does not disclose wherein the substrate further comprises a second layer below the first layer, the first layer having the recessed feature extending into the second layer. 
Huang however discloses wherein the substrate further comprises a second layer (Fig.1, numeral 102) below the first layer (104), the first layer having the recessed feature (105C) extending into the second layer (102). 	It would have been therefore obvious to one of ordinary skill in the art at the time 
Regarding claim 9, Huang discloses, wherein: the first layer (104) is a dielectric material (column 4, lines 62-65); and the second layer (102) is a semiconductor material (column 4, lines 20-25).  
Regarding claim 10, Huang discloses that the first layer (104) is silicon oxide (column 4, lines 65-67); the second layer (102) is silicon (column 4, lines 38-40).  
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clendenning  as applied to claims 14 above, and further in view of Huang (10, 573, 725)
Regarding claim 15, Clendenning does not disclose wherein the substrate further comprises a second layer below the first layer, the first layer having the recessed feature extending into the second layer. 
Huang however discloses wherein the substrate further comprises a second layer (Fig.1, numeral 102) below the first layer (104), the first layer having the recessed feature (105C) extending into the second layer (102). 	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Clendenning with Huang to have the substrate further comprises a second layer below the first layer, the first layer having the recessed feature extending into the second layer for the purpose of fabrication contact structures (Huang, column 1, lines 10-25)
Regarding claim 16, Huang discloses, wherein: the first layer (104) is a dielectric material (column 4, lines 62-65); and the second layer (102) is a semiconductor material (column 4, lines 20-25).  
Regarding claim 17, Huang discloses that the first layer (104) is silicon oxide (column 4, lines 65-67); the second layer (102) is silicon (column 4, lines 38-40).  
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Van der Straten as applied to claim 5 above, and further in view of Demuynck (US 2017/0141199).
Regarding claims 11, Van der Straten discloses wherein selectively depositing the same metal material on the recessed metal deposition further comprises performing a metal deposition process, the metal material selectively depositing on the recessed metal deposition.  
Van der Sraten does not disclose depositing a self-assembled monolayer on uncovered portions of the first layer, the self-assembled monolayer reducing metal nucleation on the first layer.
 Van der Sraten however discloses selective deposition of the metal.  And Demuynck discloses that a self-assembled monolayer reducing metal nucleation on the silicon oxide layer (first layer) and therefore enhance selective deposition of the metal ([014]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Van der Sraten with Demuynck to deposit a self-assembled monolayer on uncovered portions of the first layer, the self-assembled .
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Straten as applied to claims 5  above, and further in view of Kuo (US 2019/0006230),
	Regarding claim 12, Van der Straten discloses wherein selectively depositing the same metal material on the recessed metal deposition further comprises: performing a metal deposition process, the metal material selectively depositing on the recessed metal deposition.  
 	Van der Straten does not disclose depositing a self-assembled monolayer over the recessed metal deposition, the self- assembled monolayer being a precursor for metal nucleation.
Van der Sraten however discloses selective deposition of the metal.  And Kuo discloses depositing a self-assembled monolayer (Fig.2D, numeral 106) over the recessed metal deposition (107), the self- assembled monolayer being a precursor for metal nucleation ([0041]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Van der Sraten with Kuo to deposit a self-assembled monolayer over the recessed metal deposition, the self- assembled monolayer being a precursor for metal nucleation for the purpose enhancing metal deposition (Kuo, [0041]).
Claims 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clendenning.
Regarding claim 18, Clendenning does not explicitly disclose wherein selectively depositing a metal material over the remaining liner film further comprises: depositing a self-assembled monolayer on uncovered portions of the first layer, the self-assembled monolayer reducing metal nucleation on the first layer; and 27Docket No.: 529575US Client Ref. No.: 181608US02 performing a metal deposition process, the metal material selectively depositing on the remaining liner film.
In other embodiment, Clendenning discloses wherein selectively depositing a metal material over the remaining liner film further comprises: depositing a self-assembled monolayer  (Fig.3c, numeral 312) on uncovered portions of the first layer (302), the self-assembled monolayer reducing metal nucleation on the first layer (302); and 27Docket No.: 529575US Client Ref. No.: 181608US02 performing a metal deposition process, the metal material  (316) selectively depositing on the remaining liner film (314) ([0050]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to perform depositing a self-assembled monolayer on uncovered portions of the first layer, the self-assembled monolayer reducing metal nucleation on the first layer; and 27Docket No.: 529575US Client Ref. No.: 181608US02 performing a metal deposition process, the metal material selectively depositing on the remaining liner film for the purpose of enhancing selectivity of the metal deposition ([0050]).
Regarding claim 19, Clendenning does not explicitly disclose wherein selectively depositing a metal material over the remaining liner film further comprises: depositing a self-assembled monolayer over the remaining liner film, the self- assembled monolayer being a precursor for metal nucleation; and performing a metal deposition process, the metal material selectively depositing on the remaining liner film.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to perform depositing a self-assembled monolayer over the remaining liner film, the self- assembled monolayer being a precursor for metal nucleation; and performing a metal deposition process, the metal material selectively depositing on the remaining liner film for the purpose of enhancing selectivity of the metal deposition ([0050]).
Regarding claim 20, Clendening does not explicitly discloses cleaning the substrate to remove metal that is non-selectively deposited on uncovered portions of the first layer.
In the other embodiment Clendening discloses that the metal fill material that overburden polished (e.g., by CMP) such that all surfaces are flush with one another ([0051]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to perform cleaning the substrate to remove metal that is non-selectively deposited on uncovered portions of the first layer for the purpose fabrication interconnect structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891